Seymour, J.
This case and that of Lilly v. Town of Woodstock were argued together and present the same questions. That part of the notice upon which the questions in this case arise is as follows:—
“To Harris May, a selectman of the town of Woodstock: On the 3d day of December, 1888, I, William C. Manning, of the town of Putnam, county of Windham and state of Connecticut, was injured in my person and property by means of a defective road in said town of Woodstock, * * * the nature of said injuries being the breaking of the collar bone of my body and destroying my clothing, the breaking of my bones being a continuing and lasting injury ; all said injuries caused by said defective road, the defect consisting of a dangerous embankment. Dated at Putnam, this 26th day of December, 1888. William C. Manning, by J. H. Potter, his attorney.”
The case came to this court on an appeal from the judgment of the Superior Court sustaining a demurrer to the notice as not properly setting forth the injury, the nature and cause thereof, and the time and place of its occurrence, as required by the statute.
Ho claim was made in the argument that the place was not properly described, but the other claims were pressed.
We think that the notice should have been held sufficient *226and the demurrer overruled. The reasons given for our decision in Lilly v. Town of Woodstook, are pertinent to and decisive of this case, and need not be repeated.
There is error in the judgment appealed from.
In this opinion the other judges concurred.